DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-24-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 07-24-22.
Claim 1 is amended.
Claims 3-5 are canceled.
Claims 8-10 are withdrawn.

     Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US20140146500) in view of Sugiyama et al. (US20180310401) and Shimizu et al. (US20160007460, as Shimizu II hereafter).
Re Claim 1, Shimizu show and disclose
A circuit board structure, comprising: 
at least two sub-circuit boards (10G1-4, fig. 8) each of the at least two sub-circuit boards comprising a plurality of carrier units (10, fig. 2 and 8); and 
at least one connector (connected portion at ends of separating slit 90, fig. 8), partially connected to two adjacent side walls of the at least two sub-circuit boards (fig. 8), wherein a plurality of stress-relaxation gaps (slits 90, fig. 8) are defined between the at least two sub-circuit boards, at least two of the plurality of stress-relaxation gaps are respectively located on two opposite sides of the two adjacent side walls of the at least two sub-circuit boards (fig. 8);
Shimizu does not disclose
 at least two of the plurality of stress-relaxation gaps communicate with an outside in an extending direction of the at least two of the plurality of stress-relaxation gaps;
Sugiyama teaches a device wherein
at least two of the plurality of stress-relaxation gaps communicate with an outside (left and right holes, fig. 3A) in an extending direction (along cutting line CL22, fig. 3A) of the at least two of the plurality of stress-relaxation gaps;
Therefore, it would have been obvious to one having ordinary skill in the art could use the cutting slit or hole at edge of the circuit board as taught by Sugiyama in the electronic device of Shimizu, in order to be able to easily cutting the circuit boards for the electronic device;
Shimizu further disclose
wherein each of the carrier units comprises:
a core baseboard (core layer 30, fig. 2), comprising an upper surface and a lower surface opposite to each other (fig. 2), and a plurality of through holes (31, fig. 2) penetrating the core baseboard and connecting the upper surface and the lower surface; 
a plurality of conductive glue blocks (conductive filler 36, fig. 2), disposed respectively in the through holes of the core baseboard (conductive filler 36 filled in the through hole, fig. 5A-B, [0023]); 
a first circuit layer (58A, fig. 5C), disposed on the upper surface of the core baseboard, and adapted to cover the upper surface and a top surface of each of the conductive glue blocks (fig. 5C);
 a second circuit layer (58B, fig. 5C), disposed on the lower surface of the core baseboard, and adapted to cover the lower surface and a bottom surface of each of the conductive glue blocks (fig. 5C); 
a first solder mask (upper solder mask layer 70, fig. 2 and 5D), disposed on part of the upper surface of the first circuit layer, and adapted to expose part of the first circuit layer (fig. 2 and 5D);
a second solder mask (lower solder mask layer 70, fig. 2 and 5D), disposed on part of the lower surface of the second circuit layer, and adapted to expose part of the second circuit layer (fig. 2 and 5D); 
a first surface treatment layer (upper 70 and 74, fig. 2), disposed on the first circuit layer exposed by the first solder mask (fig. 2); and 
a second surface treatment layer (lower 70 and 74, fig. 2), disposed on the second circuit layer exposed by the second solder mask (fig. 2), wherein materials of the first surface treatment layer and the second surface treatment layer comprise electroless nickel electroless palladium immersion gold (Metal films (72, 74) made of Ni/Au, Ni/Pd/Au, or the like are formed on the pad, [0024]), organic solderability preservatives, or electroless nickel immersion gold;
Shimizu does not disclose	
wherein in cross-section view, a diameter of each of the through holes gradually decrease from the upper surface to the lower surface of the core layer.
Shimizu II teaches a device wherein
in cross-section view, a diameter of each of the through holes gradually decrease from the upper surface to the lower surface of the core layer (core layer 11, fig. 1, upside-down).
Therefore, it would have been obvious to one having ordinary skill in the art could use cone shaped via as taught by Shimizu II in the electronic device of Shimizu, in order to have variety design choice of the shape of the via for the electronic device, and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 2, Shimizu show and disclose
The circuit board structure according to claim 1, wherein each of the stress-relaxation gaps is a through hole (fig. 8).
Re Claim 6, Shimizu show and disclose
The circuit board structure according to claim 1, wherein the at least one connector comprises a plurality of connectors (connected portions, fig. 8), and the connectors are located on the same axis (along cutting line, fig. 8).
Re Claim 7, Shimizu show and disclose
The circuit board structure according to claim 1, wherein the at least one connector comprises a plurality of first connectors (connected portions on vertical cutting line, fig. 8) and a plurality of second connectors (connected portions on horizontal cutting line, fig. 8), the first connectors are located on a first axis (vertical, fig. 8), the second connectors are located on a second axis (horizontal, fig. 8), and the first axis is perpendicular to the second axis (fig. 8).

Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848